 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    TAYLOR GAMINO,                                      Case No. 1:18-cv-00391-SAB

12                   Plaintiff,                           ORDER RE STIPULATION FOR
                                                          EXTENSION OF TIME FOR DEFENDANTS
13            v.                                          TO RESPOND TO SECOND AMENDED
                                                          COMPLAINT
14    YOSEMITE COMMUNITY COLLEGE
      DISTRICT, et al.,                                   (ECF No. 34)
15
                     Defendants.
16

17
              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendants
18
     shall file a responsive pleading on or before June 6, 2019.
19
20 IT IS SO ORDERED.

21
     Dated:     May 22, 2019
22                                                        UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28


                                                      1
